ON REHEARING GRANTED
Before CARROLL, BARKDULL and HENDRY, JJ.
PER CURIAM.
We are asked to recede from our former decision in this cause filed July 24, 1962 and to now hold that the trial court’s order setting aside the default was correct.
*68It is pointed out in the respondent’s petition for rehearing that our former decision in this cause was bottomed upon the authority of our decision in Barber v. North Shore Hospital, Inc., Fla.App.1961, 133 So. 2d 339, subsequently reversed by our Supreme Court in North Shore Hospital, Inc., v. Barber, Fla.1962, 143 So.2d 849 [opinion filed July 3, 1962.] Respondent therefore urges that our former decision in the instant case is now in conflict with that of our Supreme Court in North Shore Hospital, Inc. v. Barber, supra.
We agree with respondent’s contention and therefore recede from our original decision in this cause. We now hold that the ruling of the court below was correct, and, therefore, is not disturbed, so the petition for writ of certiorari is denied.